EXHIBIT23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-155763) of Meadowbrook Insurance Group, Inc., Registration Statement (Form S-8 No. 333-38929) pertaining to the Meadowbrook Insurance Group 401(k) Profit Sharing Plan, Registration Statement (Form S-8 No. 333-103453) pertaining to the Meadowbrook Insurance Group, Inc. 2002 Stock Option Plan, and Registration Statement (Form S-8 No. 333-163602) pertaining to the Meadowbrook Insurance Group, Inc. 2009 Equity Compensation Plan; of our reports dated March 16, 2011, with respect to the consolidated financial statements and schedules of Meadowbrook Insurance Group, Inc., and the effectiveness of internal control over financial reporting of Meadowbrook Insurance Group, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2010. /s/ Ernst & Young LLP Detroit, Michigan March 16, 2011
